AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina

                   Shanda Willette Tate,
                           Plaintiffs
                               v.                                            Civil Action No.        7:18-cv-02005-DCC

                                                                     )
 Seminique Ingram, Property Management; Jimmy                        )
     Papers, Regional Manager; Rosetta Dixon,                        )
       Relocation Manager; Wendy Goodwin,                            )
  Administrative Pinnacle Living; Teresa Hunter,                     )
 Assistant Administrative; Pinnacle Living; Harry A
        Bird, Jr., SHA-7 Managing Member,

                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
 the plaintiff (name)                  recover from the defendant (name)                  the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff, Shanda Willette Tate, shall take nothing of the defendants, Seminique Ingram, Jimmy Papers,
Rosetta Dixon, Wendy Goodwin, Teresa Hunter, Pinnacle Living, and Harry A Bird, Jr., from the complaint filed
pursuant to 42 U.S.C. § 1983 and this action is dismissed with prejudice.

This action was (check one):
 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                           presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Jacquelyn D. Austin, United States Magistrate Judge, which recommended
dismissing the complaint with prejudice.

Date: December 13, 2018                                                     ROBIN L. BLUME, CLERK OF COURT




                                                                                         Signature of Clerk or Deputy Clerk
